IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 21, 2009
                                       No. 07-31166
                                                                       Charles R. Fulbruge III
                                                                               Clerk




JULIA MARITZA PAZ, Individually and on Behalf of Her Minor Children;
LIONEL PAZ, Individually and on Behalf of His Minor Children,

                                                   Plaintiffs-Appellees-
                                                   Cross-Appellants,

versus

OUR LADY OF LOURDES REGIONAL MEDICAL CENTER, INC.;
LAWRENCE I. RUSSELL,

                                                   Defendants-Appellants-
                                                   Cross-Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 6:01-CV-2693




Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
                                  No. 07-31166

       Julia Paz sued for medical malpractice and obtained a substantial award
from the jury. Both sides appeal.
       We have reviewed the briefs, the applicable law, and pertinent portions of
the record and have heard the arguments of counsel. There is no reversible error
in regard to duty of care or liability. There is sufficient evidence to support the
awarded damages.
       The only reversible error is in the reduction of damages by the district
court that resulted from the erroneous inclusion of Dr. Meza on the jury form.
See La. R.S. 40:1299.41, -.47. The jury found damages of $200,000. For the re-
maining two defendants, 90% of that amount (which is $180,000) is awarded
against the hospital, and 10% (which is $20,000) is awarded against Dr. Russell.
Because of the state damage cap, the hospital must pay only $100,000 and Rus-
sell the full $20,000, leaving $80,000 to be sought from the state patient’s com-
pensation fund. See La. R.S. 40:1299.42B(2).
       The judgment is MODIFIED as indicated above. In all other respects,
there being no reversible error, the judgment is AFFIRMED.




R. 47.5.4.

                                        2